

114 S312 IS: Strengthening Kids' Interest in Learning and Libraries Act
U.S. Senate
2015-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 312IN THE SENATE OF THE UNITED STATESJanuary 29, 2015Mr. Reed (for himself, Mr. Cochran, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Elementary and Secondary Education Act of 1965 regarding school libraries, and for
			 other purposes.1.Short
 titleThis Act may be cited as the Strengthening Kids' Interest in Learning and Libraries Act or the SKILLS Act.2.ReferencesExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).IImproving
			 education through school libraries101.Authorization
 of appropriationsSection 1002(b)(4) (20 U.S.C. 6302(b)(4)) is amended to read as follows:(4)Improving
 literacy through school librariesFor the purpose of carrying out subpart 4 of part B, there are authorized to be appropriated such sums as may be necessary for fiscal year 2016 and for each of the 5 succeeding fiscal years..102.State
 plansSection 1111(b)(8) (20 U.S.C. 6311(b)(8)) is amended—(1)in the matter preceding subparagraph (A), by inserting or include after describe;(2)in subparagraph (D), by striking and after the semicolon;(3)by redesignating subparagraph (E) as subparagraph (F); and(4)by inserting after subparagraph (D) the following:(E)an assurance that the State educational agency will assist local educational agencies in developing effective school library programs to provide students an opportunity to develop digital literacy skills and the knowledge and skills described in the challenging academic content standards adopted by the State; and.103.Local
 educational agency plansSection 1112(c)(1) (20 U.S.C. 6312(c)(1)) is amended—(1)in subparagraph (N), by striking and after the semicolon;(2)in subparagraph (O), by striking the period and inserting ; and; and(3)by adding at the end the following:(P)assist each school served by the agency and assisted under this part in developing effective school library programs consistent with section 1111(b)(8)(E)..
				104.Schoolwide
 programsSection 1114(b)(1)(D) (20 U.S.C. 6314(b)(1)(D)) is amended by inserting school librarians, after teachers,.105.Targeted
 assistance programsSection 1115(c)(1)(F) (20 U.S.C. 6315(c)(1)(F)) is amended by inserting school librarians, after teachers,.106.Improving
			 literacy and college and career readiness through effective school library
 programsSubpart 4 of part B of title I (20 U.S.C. 6383) is amended to read as follows:4Improving literacy and college and career readiness
				through effective school library programs1251.Improving
				literacy and college and career readiness through effective school
			 library
 programs(a)PurposeThe purpose of this subpart is to improve students' literacy skills and readiness for higher education and careers, by providing students with effective school library programs.(b)Definition of
 eligible entityIn this section, the term eligible entity means—(1)a local educational agency in which 20 percent of the students served by the local educational agency are from families with incomes below the poverty line; or(2)a consortia of such local educational agencies.(c)ReservationFrom the funds appropriated under section 1002(b)(4) for a fiscal year, the Secretary shall reserve—(1)one-half of 1 percent to award assistance under this section to the Bureau of Indian Education to carry out activities consistent with the purpose of this subpart; and(2)one-half of 1 percent to award assistance under this section to the outlying areas according to their respective needs for assistance under this subpart.(d)Grants to local
				educational agencies(1)In
 generalFrom amounts appropriated under section 1002(b)(4) and not reserved under subsection (c), the Secretary shall award grants, on a competitive basis, to eligible entities to enable such entities to carry out the authorized activities described in subsection (e).(2)Sufficient size
 and scopeThe Secretary shall award grants under this section of sufficient size and scope to allow the eligible entities to carry out effective school library programs under this subpart.(3)DistributionThe Secretary shall ensure that grants under this section are equitably distributed among the different geographic regions of the United States, and among eligible entities serving urban and rural areas.(4)DurationThe Secretary shall award grants under this section for a period of 3 years.(5)Local
 applicationsAn eligible entity desiring to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall include, for each school that the eligible entity identifies as participating in a grant program under this section, the following information:(A)A needs assessment relating to the need for literacy improvement at all grade levels and the need for effective school library programs, based on the age and condition of school library resources, including—(i)book collections;(ii)access to advanced technology;(iii)the availability of well-trained, State certified or licensed school librarians; and(iv)the current level of coordination and shared planning time among school librarians and classroom teachers.(B)A description of—(i)which grade spans will be served, and an assurance that funding will be distributed to serve students in elementary, middle, and high schools;(ii)how the eligible entity will extensively involve school librarians, teachers, administrators, and parents in the activities assisted under this section, and the manner in which the eligible entity will carry out the activities described in subsection (e) using programs and materials that are grounded in scientifically valid research;(iii)the manner in which the eligible entity will effectively coordinate the funds and activities provided under this section with Federal, State, and local funds and activities under this subpart and other literacy, library, technology, and professional development funds and activities, including those funded through the Institute of Museum and Library Services; and(iv)the manner in which the eligible entity will collect and analyze data on the quality and impact of activities carried out under this section by schools served by the eligible entity.(e)Local
 activitiesFunds under this section may be used to develop and enhance effective school library programs, which may include activities to—(1)acquire up-to-date school library resources, including books and reading materials that—(A)are appropriate for students in all grade levels to be served and for students with special learning needs, including students who are limited English proficient; and(B)engage the interest of readers at all reading levels;(2)acquire and use advanced technology, incorporated into the curricula of the school, to develop and enhance the digital literacy skills of students;(3)facilitate Internet links and other resource-sharing networks among schools and school libraries, and public and academic libraries, where possible;(4)provide—(A)professional development in the acquisition of digital literacy skills and literacy instruction that is appropriate for all grades, including the assessment of student literacy needs, the coordination of reading and writing instruction across content areas, and training in literacy strategies in all content areas for school librarians; and(B)activities that foster increased collaboration among school librarians, teachers, and administrators; and(5)provide students with access to school libraries during nonschool hours, including the hours before and after school, during weekends, and during summer vacation periods.(f)Supplement not
 supplantFunds made available under this section shall be used to supplement, and not supplant, other Federal, State, and local funds expended to carry out activities relating to library, technology, or professional development activities.(g)Accountability
 and reportingEach eligible entity that receives funds under this section for a fiscal year shall prepare and submit a report to the Secretary regarding how the funding was used and the extent to which the availability of, the access to, and the use of, up-to-date school library resources in the elementary schools and secondary schools served by the eligible entity was increased..IIPreparing,
			 training, and recruiting highly effective teachers, school librarians, and
			 principals201.Teacher,
 school librarian, and principal training and recruiting fundTitle II (20 U.S.C. 6601 et seq.) is amended—(1)in the title heading, by striking High quality teachers and principals and inserting Highly effective teachers, school librarians, and principals; and(2)in the part heading for part A, by striking Teacher and principal and inserting Teacher, school librarian, and principal.202.PurposeSection 2101(1) (20 U.S.C. 6601(1)) is amended to read as follows:(1)increase student achievement through strategies such as—(A)improving teacher, school librarian, and principal quality; and(B)increasing the number of highly effective teachers in the classroom, highly effective school librarians in the library, and highly effective principals and assistant principals in the school; and.
				203.State
 applicationsSection 2112(b)(4) (20 U.S.C. 6612(b)(4)) is amended by inserting , school librarians, before and principals.204.State use of
 fundsSection 2113(c) (20 U.S.C. 6613(c)) is amended—(1)in paragraph (4)—(A)in the matter preceding subparagraph (A), by striking principals, and inserting highly effective school librarians, and highly qualified principals,; and(B)in subparagraph (B), by striking and principals and inserting , highly effective school librarians, and highly qualified principals; and(2)in paragraph (6), by striking teachers and principals each place the term appears and inserting teachers, school librarians, and principals.205.Local use of
 fundsSection 2123(a) (20 U.S.C. 6623(a)) is amended by inserting after paragraph (8) the following:(9)(A)Developing and implementing strategies to assist in recruiting and retaining highly effective school librarians; and(B)providing appropriate professional development for school librarians, particularly related to skills necessary to assist students to improve the students' academic achievement, including digital literacy skills and preparation for higher education and careers..IIIGeneral
 provisions301.DefinitionsSection 9101 (20 U.S.C. 7801) is amended—(1)by redesignating paragraphs (16), (17), and (18) through (43) as paragraphs (17), (18), and (20) through (45), respectively;(2)by inserting after paragraph (15) the following:(16)Digital
 literacy skillsThe term digital literacy skills has the meaning given the term in section 202 of the Museum and Library Services Act.;
 and(3)by inserting after paragraph (18) (as redesignated by paragraph (1)) the following:(19)Effective
 school library programThe term effective school library program means a school library program that—(A)is staffed by a State certified or licensed school librarian;(B)has up-to-date books, materials, equipment, and technology (including broad­band);(C)includes regular collaboration between classroom teachers and school librarians to assist with development and implementation of the curriculum and other school reform efforts; and(D)supports the development of digital literacy skills..302.Conforming
 amendmentsThe table of contents in section 2 of the Act is amended—(1)by striking the items relating to subpart 4 of part B of title I and inserting the following:Subpart 4—Improving Literacy and College and Career Readiness
				through Effective School Library ProgramsSec. 1251. Improving literacy and college and career readiness
				through effective school library
 programs.;(2)by striking the item relating to title II and inserting the following:TITLE II—Preparing, Training, and Recruiting
				Highly Effective Teachers, School Librarians, and
				Principals;
 and(3)by striking the item relating to part A of title II and inserting the following:Part A—Teacher, School Librarian,
				and Principal Training and Recruiting
				Fund.